Case 1:19-cv-00322-MN-JLH Document 13 Filed 08/02/19 Page 1 of 6 PageID #: 87



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



IN RE NEKTAR THERAPEUTICS                         Lead Case No. 1:19-cv-00322-MN-JLH
DERIVATIVE LITIGATION




             STIPULATION AND [PROPOSED] ORDER TO STAY PROCEEDINGS

       The parties in this matter, by and through their counsel of record, hereby stipulate to the

following:

       WHEREAS on February 13, 2019, Plaintiff Christine Sever filed a shareholder derivative

action on behalf of nominal defendant Nektar Therapeutics (“Nektar” or the “Company”) in this

Court alleging breaches of fiduciary duty, unjust enrichment, waste of corporate assets, and

violation of Section 14(a) of the Securities Exchange Act of 1934 against defendants Howard W.

Robin, Gil M. Labrucherie, Jeff Ajer, Robert B. Chess, Scott Greer, Christopher A. Kuebler, Lutz

Lingnau, Roy A. Whitfield, and Dennis L. Winger (collectively, the “Individual Defendants” and

together with Nektar, the “Defendants”), captioned Sever v. Robin, et al., Case No. 1:19-cv-00322

(the “Sever Action”);

       WHEREAS on February 18, 2019, Plaintiff Karen Hodes (together with Plaintiff Christine

Sever, “Plaintiffs”) filed a shareholder derivative action alleging substantially similar facts and

making substantially similar claims against the same Defendants in this Court, captioned Hodes v.

Robin, et al., Case No. 1:19-cv-00341 (the “Hodes Action” and together, the “Derivative

Actions”);
Case 1:19-cv-00322-MN-JLH Document 13 Filed 08/02/19 Page 2 of 6 PageID #: 88



       WHEREAS on March 13, 2019 the Court ordered the Derivative Actions consolidated;

       WHEREAS the claims in the Derivative Actions are based, in part, on the exposure of

Nektar to potential liability in a federal class action, In re Nektar Therapeutics Securities

Litigation, Case No. 4:18-cv-06607-HSG (the “Securities Class Action”), involving alleged

violations of the Securities Exchange Act;

       WHEREAS the Derivative Actions were filed following the October 2018 filing of a

securities class action complaint in the United States District Court for the Northern District of

California that, when amended, became the operative complaint in the Securities Class Action;

       WHEREAS the Securities Class Action includes claims against Nektar and six of its

officers and directors based on the assertion that those defendants violated the Securities Exchange

Act by making false or misleading statements about Nektar’s clinical trials for NKTR-214, which

is the same assertion made in the Derivative Actions;

       WHEREAS this joint stipulation will promote the efficient and orderly administration of

justice by appropriately scheduling events in the Derivative Actions by reference to events in the

Securities Class Action;

       THEREFORE the parties agree to and respectfully request that the Court enter an Order as

follows:

       1.      This action shall be stayed, including with respect to discovery, until 30 days after

final resolution of all pleading motions in the Securities Class Action.

       2.      The parties shall promptly notify each other of any related derivative lawsuits

involving Nektar that they become aware of.

       3.      If the plaintiff in any related derivative lawsuit refuses to agree to a stay under

similar terms or for a shorter duration, or in the event that any party in any related derivative




                                                 2
Case 1:19-cv-00322-MN-JLH Document 13 Filed 08/02/19 Page 3 of 6 PageID #: 89



lawsuit executes an agreement pertaining to the settlement of that related derivative lawsuit

without the parties to the Derivative Actions also executing an agreement pertaining to the

settlement of the Derivative Actions, the Plaintiffs in this action may lift the agreed-upon stay upon

30 days’ notice via email to the undersigned counsel for Defendants, in which case Defendants

reserve all rights in response.

       4.      Within 30 days of the stay being lifted for any reason, Plaintiffs shall file an

amended complaint or inform Defendants that an existing complaint shall be deemed to be

operative. The parties shall thereafter meet and confer and submit a proposed scheduling order

governing further proceedings in the Derivative Actions, including the date by which Defendants

must respond to the operative complaint.

       5.      Defendants shall include Plaintiffs in any mediation with the plaintiffs in the

Securities Class Action. If plaintiffs in the Securities Class Action object to the inclusion of

Plaintiffs in a mediation, then Defendants shall mediate separately with the Plaintiffs at or about

the same time. Defendants shall include Plaintiffs in any mediations and in any formal settlement

negotiations with any purported plaintiffs in any related derivative lawsuits or threatened

derivative lawsuits.

       6.      If a related derivative action is filed during the pendency of the stay and the

complaint in that related derivative action refers to documents previously produced by Nektar to

the plaintiffs in that action pursuant to a books and records demand, Defendants shall promptly

provide to the Plaintiffs in the Derivative Actions copies of the documents previously produced

and referred to in the related derivative action complaint(s).

       7.      If a related derivative action is filed during the pendency of the stay and Defendants

produce documents to plaintiffs during the litigation of the related derivative action, Defendants




                                                  3
Case 1:19-cv-00322-MN-JLH Document 13 Filed 08/02/19 Page 4 of 6 PageID #: 90



shall promptly provide Plaintiffs in the Derivative Actions copies of the documents produced in

the related derivative action.

       8.      Prior to the production of any documents by Defendants to Plaintiffs, the parties

shall enter into a confidentiality agreement and/or protective order.

       9.      Notwithstanding this stay of the Derivative Actions, Plaintiffs may file an amended

complaint during the pendency of the stay. Defendants shall be under no obligation to respond to

any such complaint while the Derivative Actions are stayed, unless otherwise ordered by the Court.




 Dated: August 2, 2019
                                                  PHILLIPS, GOLDMAN, MCLAUGHLIN
                                                  & HALL, P.A.


                                            By: /s/ John C. Phillips, Jr.__________________
                                                John C. Philips, Jr. (Bar No. 110)
                                                Megan C. Haney (Bar No. 5016)
                                                1200 North Broom Street
                                                Wilmington, DE 19806
                                                Telephone: (302) 655-4200
                                                Facsimile: (302) 655-4210
                                                Email: jcp@pgmhlaw.com
                                                       mch@pgmhlaw.com

                                                  Liaison Counsel for Plaintiffs

                                                  THE ROSEN LAW FIRM, P.A.
                                                  Phillip Kim
                                                  275 Madison Avenue, 34th Floor
                                                  New York, NY 10016
                                                  Telephone: (212) 686-1060
                                                  Facsimile: (212) 202-3827


                                                 4
Case 1:19-cv-00322-MN-JLH Document 13 Filed 08/02/19 Page 5 of 6 PageID #: 91



                                      Email: pkim@rosenlegal.com

                                      THE BROWN LAW FIRM, P.C.
                                      Timothy Brown
                                      240 Townsend Square
                                      Oyster Bay, NY 11771
                                      Telephone: (516) 922-5427
                                      Facsimile: (516) 344-6204
                                      Email: tbrown@thebrownlawfirm.net

                                      Co-Lead Counsel for Plaintiffs




                                      5
Case 1:19-cv-00322-MN-JLH Document 13 Filed 08/02/19 Page 6 of 6 PageID #: 92




Dated: August 2, 2019                      RICHARDS, LAYTON & FINGER, P.A.

                                      By: Chad M. Shandler_____________________
                                          Raymond J. DiCamillo (#3188)
                                          Chad M. Shandler (#3796)
                                          Christine D. Haynes (#4697)
                                          920 North King Street
                                          Wilmington, DE 19801(302) 651-
                                          7700dicamillo@rlf.com
                                          shandler@rlf.com
                                          haynes@rlf.com



                                           Counsel for Defendants Howard W. Robin, Gil
                                           M. Labrucherie, Jeff Ajer, Robert B. Chess,
                                           Scott Greer, Christopher A. Kuebler, Lutz
                                           Lingnau, Roy A. Whitfield, And Dennis L.
                                           Winger, and Nominal Defendant Nektar
                                           Therapeutics.




IT IS SO ORDERED this _____ day of August, 2019.


                                           ______________________________________
                                           DISTRICT JUDGE




                                          6
